Order entered February 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00411-CV

                           TONYA PARKS, Appellant

                                         V.

AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK FSB,
INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL AND KATHERINE
                    CAMPBELL, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01614-B

                                      ORDER

      We REINSTATE this appeal which we abated December 28, 2021 and

again on January 21, 2022 to allow the trial court an opportunity to conduct a

hearing and make findings of fact concerning the accuracy of the reporter’s record.

Our December 28th and January 21st orders set deadlines for the hearing, the filing

of the findings, the filing of the reporter’s record of the hearing, and the filing of

any corrected reporter’s record.
      Before the Court is the trial judge’s February 3, 2022 letter informing the

Court that the deadlines set cannot be met due to inclement weather and requesting

an extension. We GRANT the request. We EXTEND the deadline for the

hearing to February 21, 2022; the deadline for filing the reporter’s record of the

hearing and the supplemental clerk’s record containing the findings to February 25,

2022; and the deadline for filing any corrected reporter’s record to March 3, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Melissa Jean Bellan, Presiding Judge of County Court at Law No. 2;

Dallas County Clerk John F. Warren; Robin N. Washington, Official Court

Reporter for County Court at Law No. 2; Kandice Graves, Deputy Court Reporter;

and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal shall be reinstated no later than March 8, 2022.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE